﻿We are on the eve of a great celebration. In 1985 an organization which was set up to respond to the highest ideals of mankind will celebrate its fortieth anniversary: an organization created to strengthen international peace and security, to develop the links of friendship and cooperation among States, to promote respect for the fundamental rights and freedoms of all human beings, to be the crucible in which all nations might work together to achieve their common objectives.
159.	A great deal still remains to be done if we are to bring to perfection a legal community of States governed by an order that effectively ensures the attainment of the objectives of the United Nations: the establishment of "an order for the promotion of peace", as envisaged by the Viennese master, constitutes "one of the most urgent matters of our times, one on the outcome of which depends the destiny of civilization".
160.	In an era characterized by uncertainty, we are obliged to reflect on the facts that prevent us from rising above a legal order which is still primitive, in spite of the advances achieved in the past 39 years. The extremely dangerous situations confronting mankind at large make it essential that we not only speak of disarmament but that we also disarm; that we not only speak of democracy but also democratize; that we not just speak of cooperation, but actually cooperate; that we not just talk of respect for the dignity of man, but dignify him.
161.	Our world has changed radically since 24 October 1945. Fifty nations participated in the San Francisco Conference. The admission of Brunei Darussalam, which we are now pleased to welcome, reflects the universal calling of the United Nations with its 159 Members. The world population has doubled since 1945, in just 39 years. The Organization and the world have changed radically. While the borders of the international community have been extending at a dizzying pace, the means of sustenance of the peoples of the world are being reduced in a distressing way, a fact which strikes our conscience and causes us to reflect deeply on the world of tomorrow. The 1980s have been characterized by the worst world economic crisis in three decades, with incalculable social suffering.
162.	Our third world, in particular, has been severely affected by fiscal deficits, by the servicing of the foreign debt, alarming unemployment, the high price of energy and of manufactured goods, a decline in our exports and in the prices of raw materials, a decrease in the level of savings and investment, the outflow of capital, natural disasters, the population explosion, hunger and war.
163.	As though all this in itself were not extremely disquieting, at the same time the natural resources on which we count are decreasing or deteriorating, warning us that economic expansion at any cost imperils the future of mankind since it undermines the bio-systems which serve to sustain the economy.
164.	Together with all these misfortunes, specialized sources report that during the recession in the world economy, from 1979 to 1983, global military expenditures increased from $554 billion to $663 billion, an increase of 20 per cent in barely five years, with world military expenditures reaching an average of $145 per person. The same sources give the discouraging information that in 1980 the third world allocated greater resources for the import of weapons than for grain, in spite of the fact that those countries are agricultural in structure and require the basic means of subsistence.
165.	Our world and the world of tomorrow are faced with a dramatic reality, responsibility for which cannot be evaded by any Member of the United Nations or by the Organization itself. The celebration of the fortieth anniversary of the United Nations should serve as a starting point for an examination of the world's conscience. We must assess the achievements and failures, identify the pitfalls and find ways to overcome them, re-examine plans and policies and redefine them with a view to attaining the higher objectives of internal and international peace, of economic and social development, of world security and cooperation, with mutual respect and interdependence.
166.	In this necessary assessment of our conduct as States, we must not fail to consider the unilateral, piecemeal interpretation that we often put upon the principles of the Charter of the United Nations. The international obligations stemming from it cannot be distorted in their application on the basis of an odious policy of blocs that distort the common purposes of the United Nations.
167.	Hegemonistic ambitions must not render nugatory the principles that determine the conduct of this world Organization. The interests of the North must not prevail over those of the South. The well-being of some must not, and cannot, be based on the poverty of others. The principles of the rule of law among nations must not be separated from one another nor from the obligations of each State towards its own people.
168.	It is a matter of a need to return to the sources, to return to the original worldwide vision that inspired the attempt to design a different world. It is also a matter of the will to persist in strengthening the effectiveness and impartiality of the United Nations and the confidence in it as the main international organization, the best means to protect the interests of the community of nations, placing international norms above and beyond the particular interests of any of its Members, with everyone observing those international norms, without any discrimination on the basis of political, economic or social systems.
169.	I shall now speak about Central America, about a tragedy of burning concern taking place within the framework of an obsessive confrontation in that strategic strip of land, lapped by the waters of two oceans, which joins the north and the south of the western hemisphere.
170.	The Central American region is suffering the consequences of a longstanding, painful abandonment of the principles of justice, freedom and solidarity, which should always inspire its leaders and be the constant inspiration of its peoples. Central
America is suffering the consequences of unequal and disadvantageous relations with the most developed nations, which have exercised their hegemony or influence in the region. It is suffering the consequences of the predominance of economic interests over essentially human interests, which have been overlooked in the selfishness of the dominant domestic and foreign sectors, because greed has no dignity and knows no frontiers.
171.	Central America is also suffering today from brutal external aggression, directly sponsored in a desire to acquire positions of political predominance and special strategic value, taking advantage of the conditions of political, economic and social crisis affecting the region.
172.	In these very trying times, the Central American people has paid a very high price in blood and tears in its valiant struggle against dictatorship and totalitarianism, inequality and plunder, dependency and alignment.
173.	The peoples of Central America share the feeling that such difficult circumstances must give way to a promising future, in a Central America free from foreign interference, whatever the source. The region must not be subject to exploitation, intervention or servitude. It must not fall prey to the expansionism of extra continental Powers that seek to deny for all time its democratic and pluralist future, in a tolerant and open society, to which its peoples aspire with hope and resolve.
174.	There is a path open to mutual benefit, respect for one another and honourable cooperation, genuinely democratic and participative, with no room for chains or violence. It is a path that can once and for all eliminate the spectre of totalitarian domination and reconcile peoples with their leaders in seeking freedom, justice, peace and progress.
175.	This widespread feeling has found expression in most of the countries of the region, which, in spite of suffering a deep economic crisis and social imbalances, have chosen with wisdom the course of historic reform—representative, pluralist and participative democracy.
176.	Of course, this is only the beginning of a journey that should have begun long ago. It is the manifestation of a political will struggling to be translated into new economic and social opportunities, but it is significant that when the peoples of Central America have had the freedom to choose they have chosen freedom.
177.	The United Nations recognizes, as an essential part of the general order that is the basis of peace, the right to self-determination of peoples. All the peoples of Central America must be able freely to determine their present and future, without decisions being imposed on them, without the force or pressures of the apparatus of the State continuing to violate their right freely to decide their political, economic and social organization through the exercise of their sovereign ability to choose their leaders. This is a prerequisite for the establishment of lasting peace in the heart of that hemisphere.
178.	Another requirement for the return of peace is that the Central American States commit themselves firmly and in good faith to reducing their military arsenals to limits strictly compatible with the maintenance of public order and national defence. The establishment of offensive forces in Central America, the introduction of new, heavy armaments and the alienating militarization of society, together with secret, threatening military commitments and the establishment of impressive armies—these are all elements that unsettle international peace and security in Central America. They prevent the creation of a climate of detente and trust, and at the same time oblige neighbouring States to find compensating formulas for defence, thus tending to divert huge human" and economic resources to maintain a balance of security, which implies large social sacrifices and political costs that could be avoided, to the benefit of those that have little or nothing and need so much.
179.	The Honduran Government stresses that it is essential to end the arms race in Central America, to limit the number of weapons and troops and to begin immediately general disarmament, under strict and effective international controls. My Government appeals to the conscience of Central American countries and calls on them to declare before the international community their formal commitment to the objective of disarmament as an indispensable condition for peace. At the same time, we urge all Member States to discuss appropriate measures that might be adopted by the United Nations to focus its disarmament efforts on the establishment of an arms regulation system applicable to the countries of the third world, which have an important moral obligation to their peoples to check the arms race and an international obligation to their neighbouring countries to reduce their arsenals and the numbers of their troops, in order to promote the establishment and maintenance of peace and security among nations.
180.	Since April 1983 we have been actively participating in the negotiations sponsored by the Contadora Group. Our contribution has been aimed primarily at promoting the establishment and development of democratic, pluralistic and participatory systems in the five Central American countries, at establishing a system of regional security based on the reduction and control of armaments and troops, at eliminating the foreign military presence, and at achieving mutual observance of the principle of non-intervention. We have also advocated cooperation for economic and social development with a sense of deep-rooted solidarity.
181.	On 7 September last, the Foreign Ministers of the countries of the Contadora Group submitted a revised version of the Contadora Act on Peace and Cooperation in Central America. That comprehensive draft text provides for the establishment of a series of legal obligations to be assumed by us, the States of Central America, as regards political, security, and economic and social matters and machinery for international verification and control of these obligations.
182.	The Government of the Republic of Honduras accepts the substantive obligations in the Act and, as it has already stated, it reaffirms that it is ready to assume each and every one of the responsibilities deriving from the negotiating process which must continue, until the signing of that important document, for the present and future of Central America.
183.	Honduras does not shrink from any of the legal commitments it will enter into under the strictest compliance with the principle of the reciprocity of obligations and their fulfilment in good faith by all the Central American States.
184.	Honduras is prepared to have its political conduct governed by the tenets of representative, pluralistic and participatory democracy, as established in the Contadora Act on Peace and Cooperation in Central America.
185.	Honduras is prepared to accept onsite international verification and control of its electoral processes and of the other political commitments it makes.
186.	Honduras is prepared to promote and respect human rights because it is deeply convinced that the guarantee by the State of the dignity of the individual is a moral and pragmatic duty.
187.	Honduras is prepared to begin negotiations immediately to limit, reduce and control its arsenal, its troops under arms and its military installations, within 90 days, as proposed by the Act, or sooner, and to agree on applicable timetables for reductions.
188.	Honduras is prepared to submit to a strict system of onsite verification and control of all the security obligations ii undertakes.
189.	Moreover, Honduras is prepared to demand of any State that undertakes the same obligations that it faithfully fulfils them, for Hondurans are not seeking a truce which, through the kind of deception with which we are familiar, would only mask an opportunity to legitimize a system of oppression. We will not tolerate use of the Contadora initiative to conceal the madness of the arms race, or the preparation of campaigns of domination, or terrorism and sabotage, or intervention, or trafficking in arms. Honduras does not want a truce that merely meets the needs of the instant; it seeks rather a stable and lasting peace based on justice and nourished by freedom.
190.	Therefore, we shall insist on three basic points: security in the implementation of any agreement; effective verification and control in respect of the fulfilment of obligations; and determination of the fate of the irregular forces once they lay down their arms and once a solution is found to the internal conflicts in which they are engaged. Those who have already affirmed their acceptance of the Contadora Act must prove their good faith in the negotiations to take place among the five Central American States, so that the Act may become a binding agreement, one that can be fully implemented and verified.
191.	Some have already said—while swearing fealty to the Contadora Act—that they are not prepared for any arms reduction, but rather intend to continue to arm themselves. There are indications that the claimed commitment to democracy is but a new and disgusting publicity stunt. These positions are nothing less than a violation in advance of what they are hypocritically claiming to accept, only to ignore it later in bad faith.
192.	In spite of all this, my Government completely shares the view of the Foreign Ministers of the Contadora Group that: "The Central American Governments should now display the political will needed to give legal force to the commitments formulated during this process and should therefore adopt whatever realistic and equitable formulas for conciliation they deem appropriate" In this respect, my country and my Government will spare no effort to help reach agreement on the 21 objectives8 so painstakingly identified by the Contadora Group in its endeavour to promote peace, security and cooperation in Central America, an endeavour which we hold in high esteem and which compels us to reiterate our deep thanks to the Governments of Colombia, Mexico, Panama and Venezuela.
193.	Today, we have extended, on behalf of Honduras, a cordial invitation to the Foreign Ministers of Costa Rica, El Salvador, Guatemala and Nicaragua to meet with us on 19 October at Tegucigalpa in order to analyse the Central American situation and to give real momentum to progress towards the signing of the Contadora Act.
194.	As a discordant note, just a few days ago from this rostrum bold accusations were made, attempting to involve my country in a supposed invasion of Nicaragua. For three years now we have been hearing that alarmist outcry, whose falseness and inaccuracy are clear.
195.	On 19 March 1982, Commandant Daniel Ortega Saavedra, Coordinator of the Junta of the Government of National Reconstruction of Nicaragua, affirmed in a letter to the Security Council9 that an invasion of his country was "imminent". The Washington Post, on 20 March 1982, reported that the Sandinist Government was continuing to prepare its people to face possible invasion. It reported that on that same day a programme was being initiated for the building of air raid shelters and that the 70,000 troops which at that time composed the armed forces of that nation were in a state of alert.
196.	Subsequently, on 25 March 1982, the Commandant again stated that Nicaragua had called for a meeting of the Security Council, given the "imminence" of intervention in Central America, since "events painted a picture which made it clear that intervention was on the way".
197.	On 10 November 1982, the Financial Times referred to a note which the Nicaraguan Foreign Ministry had circulated on 8 November 1982, in Managua, stating that "those actions were indicative of an imminent invasion of Nicaragua".
198.	On 19 January 1983, an official communique from the Foreign Ministry of that country, transmitted to the Security Council, announced that preparations were under way "for the launching of even more far-ranging acts of aggression" against Nicaragua.
199.	In another letter addressed to the Security Council on 5 May 1983, the Deputy Foreign Minister of Nicaragua announced "the launching of a new stage of the invasion" of Nicaragua." Four days later, the Minister for Foreign Affairs of the Nicaraguan Administration said that he could confirm the existence of an invasion which was continuing to spread terror in the country. On 19 May of that year, the Nicaraguan Foreign Minister told the Security Council that an immoral and unjustifiable arms invasion of his country was taking place.
200.	In contrast with what, in the view of the Government of Nicaragua, was already a fait accompli, on 8 November 1983, during the debate on the situation in Central America during the thirty-eighth session of the General Assembly , the Nicaraguan Foreign Minister stated that at the very moment clear preparations were under way for an invasion of Nicaragua. Similar assertions were made at the Assembly's thirty-seventh session.
201.	The Financial Times of 18 November 1983 reported that "an invasion psychosis had taken over the Nicaraguan nation" and that "the Sandinist leaders were preparing the population for what they considered to be an imminent invasion by the United States and its Central American allies".
202.	Once again, on 3 February 1984, the representative of Nicaragua stated in the Security Council13 that a war between Honduras and Nicaragua was being provoked by the United States to justify intervention.
203.	Then again, on 2 April 1984 in the Security Council, the representative of Nicaragua stated that in the next few days another invasion was expected from Honduran territory.14 Months later, on 7 September, he stated again that the political terrain for the invasion was being prepared.15
204.	It is because of all these unfounded assertions that it comes as no surprise to me that once again an attempt has been made to take advantage of the credulity of States represented here with a paranoic statement of a much announced but never realized invasion of Nicaragua.
205.	A consideration of the dates when these accusations were made clearly draws attention to the link between them and some of the meetings in the peace making process of the Contadora Group, and, curiously enough, the invasion which is now claimed to be "imminent" coincides precisely with the date when we, the Central American States, are due to decide on a revised version of the Contadora Act on Peace and Cooperation in Central America.
206.	None the less, we must acknowledge that there is a basic difference between earlier affirmations and the most recent one made, since, in the latter, in addition to a date being given—15 October—we were told the number of invaders, the number of planes and helicopters, the types of weapons that will be used and the routes that will be followed. There was one thing missing—an indication of the exact hour when the operations will begin and the places where, in the generous land that nourished the inspiration of Ruben Dario and encouraged the now frustrated ideals of Sandino, the new pass of Thermopylae in these imaginary Spartan battles will be.
207.	In clear contrast to this attitude, on the date for which this hypothetical invasion of Nicaragua is announced, the President of the Republic of El Salvador paid tribute yesterday, in this forum, to the efforts of the Contadora Group in convening the armed opposition to a dialogue of internal reconciliation in his country. That example should be followed by those who proclaim unconditional acceptance of the Contadora Act but who offer to negotiate in the language of weapons.
208.	Since international peace is an asset that links us closely with the nations of other continents, Honduras has promoted closer relations between Central America and other regions of the industrialized world so that, through international cooperation, tension in the region may be reduced.
209.	In September 1983, representatives of the Central American Governments attended a meeting at Brussels so that, together, before the representatives of other Governments and international organizations, we might reflect on the needs and expectations of the countries of our region. That gathering was a palpable demonstration of the fact that the countries of Central America share common interests with the world outside and that intraregional cooperation may establish solid links between us and provide benefits for all our peoples.
210.	That belief in joint action prompted the President of Honduras, Roberto Suazo Cordova, in March of this year, to propose to the President of Costa Rica, Luis Alberto Monge, the promotion of a cooperation agreement between the European Economic Community and Central America. The President of Honduras stated to his Costa Rican counterpart:
"I feel that Central America should avail itself of your visit to Belgium to express, on behalf of our countries, the great importance we attach to the negotiation and signing of a cooperation agreement with the European Communities. . . .
"I need not enumerate all the advantages that the entry into force of such an agreement would have for Central America. ... It would widen and deepen the already significant level of aid and make it possible to extend it to new sectors, thus enabling the extension of its benefits to those countries of the region now receiving little or no aid. . . . Your action in an area of common interest for all Central Americans is a factor that could contribute to a relaxation of tension in the area."
211.	The response of European democracy has been positive, and a political and economic dialogue has already begun which we hope will continue and provide short-term benefits.
212.	Indeed, only a few days ago, on 28 and 29 September, an historic meeting of the Foreign Ministers of the member States of the European Community, of Spain and Portugal and of the countries of Central America and the Contadora Group was held at San Jose. On that occasion, Western Europe emphasized its interest in contributing to democratic development in Central America as the best way of achieving the stability of the isthmus. This is clear evidence of international solidarity, for which Honduras pays a tribute to the European nations that attended that meeting. At the same time, my country expresses its fervent hope that permanent formulas for mutual benefit between the two regions, which have historic links and share growing expectations, may be achieved.
213.	In Latin American economic and financial matters, Honduras supports the provisions of the Declaration of Quito, adopted at the Latin American Economic Conference, held on 12 and 13 January 1984, and the Cartagena Consensus, signed on 22 June 1984 by the representatives of 11 Latin American countries, which reflect the progressive strengthening of Latin America's capacity to respond to the international economic crisis and to buttress their systems of cooperation in order to promote and encourage the economic development and social progress of our countries.
214.	The Latin American efforts cannot be dissociated from the efforts that have been made and are being made by the Group of 77. On the occasion of the celebration of one more anniversary of the establishment of that body, we must insist on the need to bring about closer cooperation among the developing countries and to promote global negotiations, making it possible to find appropriate solutions to the problems hindering the establishment of a world economic system based on justice. We must begin to overcome the most harmful effects of the economic crisis, which calls for urgent responses— above all, from the industrialized countries, since, to a great extent, external factors beyond the control of our countries seriously limit our capacity to overcome them.
215.	My country attaches particular importance to the activities of the Economic and Social Council, whose fundamental role is to contribute to the creation of conditions of stability and wellbeing, which are necessary for peaceful and friendly relations among nations. Honduras believes in the need to promote the principle of multilateral cooperation, which has provided so many benefits for our countries. To that end, we must re-examine the existing instruments of cooperation so as to adapt them to the dynamics of contemporary society and to isolate them from any attempt at politicization which could adversely affect the positive and multifaceted work done by the specialized agencies of the United Nations.
216.	I should like also to emphasize the humanitarian work carried out by ICAO. In particular, I should like to stress the agreement to amend the Chicago Convention so as to include a rule recognizing categorically the principle of non-use of force against civilian aircraft in flight.
217.	At the thirty-eighth session, I expressed my Government's indignation at, and strong repudiation of, the downing of a Korean civilian aircraft and the deaths of 269 innocent persons. This year the national conscience of Honduras has been greatly concerned over a similar event, in which, without prior notice, the Nicaraguan army downed an unarmed Honduran helicopter which was carrying a group of civilian professionals. That condemnable act was praised by the Government concerned when it declared itself responsible for that odious crime.
218.	Two recent conferences, the International Conference on Population, held at Mexico City in August, and the Fourth General Conference of the United Nations Industrial Development Organization, held at Vienna also in August, recalled to us the close links between development, population and industrialization. My country urges the continuance of the efforts in these fields of vital importance, particularly for the developing countries, and we are encouraged by the interest that is increasingly shown in finding solutions to these very complex problems.
219.	On 9 December, the time for the signing of the United Nations Convention on the Law of the Sea will expire. So far, 135 countries have signed it. That Convention constitutes an outstanding example of renewed international cooperation. We urge those States that have not yet signed the Convention to do so and to respect its contents and its unity.
220.	For some years, Central America has been experiencing a distressing phenomenon caused by prevalent instability and violence in the region. This has led to the displacement of hundreds of thousands of persons from their places of origin. In view of the tragedy dividing families in our region, my country and my Government have accepted the obligation, imposed by humanitarian feelings, which have always characterized Hondurans, to give refuge to more than 50,000 refugees and displaced persons of various nationalities. These are being cared for by Honduras, with the valuable assistance of international organizations and specialized agencies, such as UNHCR World Relief Refugee Services, Caritas Internationalis, Medecins sans frontieres, Catholic Relief Services, the Mennonite Church, the International Red Cross, the Intergovernmental Committee for Migration and many others that are contributing directly or indirectly to improving the living conditions of the refugees and displaced persons. My Government is deeply appreciative of all these efforts.
221.	In recent days, and because of political change in El Salvador, which now has a democratic, freely elected Government, my Government has provided for the voluntary repatriation, under international supervision, of 18,000 Salvadorians now in my country. This will be done with respect for the relevant criteria and norms established at the international level. None the less, Honduras will keep its borders open to all human beings who feel insecure and seek protection outside their own territory.
222.	I should like to express just and well-deserved appreciation to the United Nations for its invaluable assistance, to the specialized agencies and to the Governments that have supported us in meeting the needs of refugees. I appeal to all Members of the United Nations to maintain and increase their economic and moral cooperation with the agencies that assist in mitigating the plight of these unfortunate people.
223.	We have followed with concern the development of situations of tension that threaten peace in other regions of the world. We share the anguish and suffering that conflicts cause to other peoples and nations.
224.	My Government reiterates the need to find a just solution, negotiated in good faith, to the South Atlantic conflict. It is of the utmost importance for the strengthening of peace that comprehensive negotiations be resumed in respect of the sovereign, historic claim of Argentina to the Malvinas Islands. We ask the Secretary General to persevere in the use of his good offices to promote understanding on the basis of justice.
225.	We reiterate our forceful condemnation of the foreign occupation of Kampuchea and of Afghanistan. Their peoples must be enabled to exercise their right freely to determine their own destiny. We appeal to all free nations to repudiate the barbarous foreign intervention in those suffering regions of the world.
226.	With regard to the question of Korea, my country believes that the remaining manifestations of the cold war must be ended calmly and fairly. The Republic of Korea, like any other State that meets the conditions set out in Article 4 of the Charter of the United Nations, has a right to be admitted as a Member of the Organization. The South and the North of Korea should resolve their differences purely by peaceful means and direct negotiations. The international community should encourage an approach designed to establish trust and bring about reconciliation between the two parties so that the barriers of fear and controversy may be overcome.
227.	Honduras rejects the presence of foreign troops in Namibia and deplores the delay in establishing an independent, sovereign State. The United Nations plan for the independence of Namibia is the basis for a lasting, peaceful solution.
228.	Similarly, we reject the racist policy of apartheid applied in South Africa and deplore the recent violence that caused further loss of life in that tormented region of the world.
229.	Our conscience has been shocked constantly by the bloody and irrational struggle that continues in Lebanon. The recent tragic, senseless acts of terrorism against the forces entrusted with maintaining the peace and against diplomatic representatives in Beirut cost hundreds of lives, creating an international problem to which the United Nations should pay particular attention and which should be repudiated by all its Members.
230.	In this context, I remind the General Assembly of an event that shocked the entire civilized world. I refer to the attack on United States diplomatic staff in Teheran by armed elements, who occupied the embassy and held the officials hostage in the building for many months, making their release conditional on the payment of an infamous ransom. This was a challenge to the most fundamental principles of diplomatic law and conduct. There has also been a wave of international violence against the embassies of Honduras in different countries. The embassies have been dynamited, causing material damage and physical injury to diplomatic officials. Such cruel acts must be severely condemned by the community of nations.
231.	The causes and extent of the reckless war between Iraq and Iran are incomprehensible. This is war which must come to an end, a war between two partners in the Movement of Nonaligned Countries which, instead of opposing each other, should strengthen their cooperation, for the benefit of the third world countries. This struggle of unheard-of fanaticism leaves fields desolate and interferes with important strategic channels of communication and international supplies.
232.	The President of this session of the General Assembly is an outstanding representative of Africa, that vast region of the world which is still experiencing the fever of emancipation which derives from the establishment of the United Nations. A representative of Zambia, he will have the responsibility of guiding our debates at what is a dramatic time for the human race. In this he can rely on his efficiency and skill, as well as the support of the international community.
233.	As we review the present state of international relations, our spirits are indeed troubled. There is hardly a region in the world which is not affected by the scourge of war, by lack of respect for human rights, by the negation of the right of peoples to self-determination, by hunger, injustice and oppression.
234.	We must together undertake the task of regaining the faith that has been lost—faith in mankind, faith in its future, faith that history will be able to forge nations free from blindness and hatred.
235.	We hope that that deep feeling of faith in our ability to overcome our problems will illuminate the work of the President, as head of the General Assembly, so that the purposes and principles decided upon almost four decades ago will give strength to our debates, thus increasing understanding and hope.
236.	Let us therefore reflect on assessments that have been made by experts on the historical development of the United Nations on the essence and importance of this forum of universal debate.
237.	Thus, it has been said that the two minutes of meditation or prayer at the beginning and the end of the session every year are too short "to acknowledge how much this vast undertaking, with all its complications and difficulties, must rely on divine assistance". We have also been invited to imagine what a revelation it would be "if we could in some way form a joint impression of what is going on in those many minds at that extremely important moment" when the General Assembly is beginning or ending its sessions. "What hopes are contained therein, what determinations, what destructive intentions and what legitimate calls for assistance and guidance? A glance would be enough to reassure the fearful minds outside of the sum total of patience, valour, loyalty with respect to what is right and pure integrity that go into this common effort which perhaps represents the sole hope left to mankind."
238.	It has also been said that that "would be the faithful reflection of the United Nations, but only God sees that". We might see the true and final design of peace, visible thus far only as an incomplete outline, but taking shape as the message of the United Nations is brought to the world. The disbelievers will see how many hearts are echoing the words of Saint Paul to the Corinthians: "For a great door and effectual is opened unto me, and there are many adversaries".
